Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of Applicant amendment, argument and after reconsideration after a new Examiner took over examination, the 112 first paragraph rejections of record are withdrawn, and the improper Markush rejection of record is withdrawn.  
All rejections of record are withdrawn.
The instant claims are drawn to an organometallic compound of Formula 1 wherein Formula 1 has at least two different ligands L1 = Formula 1A or 1B and L2 = 1C.
After search close art was identified.  The close art is the article to Esteruelas et al.  (Esteruelas, M.  Inorganic Chemistry (2018), 57(7), 3720-3730, “the Esteruelas article”).   The Esteruelas article teaches the iridium complex:

    PNG
    media_image1.png
    148
    156
    media_image1.png
    Greyscale
.
The imidazole containing ligand overlaps with Formula 1A and the metal is iridium.
However, this compound differs from the instant claims in that the complex in the art fails to teach or suggest Formula 1C wherein the rings are both 5 membered rings as required by the instant claims.  Further, the instant claims require each of X15 to X20 to be a nitrogen atom.  

Conclusion
All claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622